Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered May 4, 1984, convicting him of burglary in the first degree, burglary in the second degree (two counts), robbery in the first degree (two counts) and robbery in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that certain comments which were made by the prosecutor during summation deprived him of a fair trial. However, we find that these comments did not cause substantial prejudice to the defendant (see, People v Galloway, 54 NY2d 396; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). In any event, any impropriety in the summation was cured by the prompt action which was taken by the trial court (see, People v Berkman, 124 AD2d 590, lv denied 69 NY2d 824).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.